Citation Nr: 1625889	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability, to include as secondary to service-connected left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that new and material evidence had not been received to reopen a claim for service connection for a low back disorder.

In December 2013, the Board reopened and remanded the claim for further development.

In September 2014, the Veteran submitted additional evidence along with a waiver of initial RO consideration of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, the Veteran's claim must be remanded once again for further development.

In its December 2013 remand, the Board requested that the Veteran be scheduled for a new examination with respect to this issue.  While a January 2005 VA examination was of record, the examiner did not address whether any current disorder of the lumbosacral spine was aggravated by the service-connected left hip disorder.  Moreover, the Board noted the January 2005 examination predated letters authored by the Veteran's private chiropractor, Dr. B. W. addressing the Veteran's lumbar spine and left hip disorders.  On further examination, the examiner was requested to specifically address Dr. B.W.'s opinions.     

A January 2014 opinion was provided from the same VA examiner who authored the January 2005 VA examination report.  The Veteran was diagnosed as having degenerative disk disease and osteoarthritis of the lumbar spine.  Essentially, the examiner provided a detailed reporting of the Veteran's pertinent medical history with regard to his lumbar spine and provided a negative nexus opinion was respect the claim on a secondary basis, to include aggravation.  However, the examiner did not provide any rationale for the conclusion.  

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded for further VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the etiology of the Veteran's low back disability, to include as secondary to service-connected left hip disability. 

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

The examiner should offer the following opinions:

(a) Is it as least as likely as not (50 percent or greater probability) that a lumbar spine disability is caused by the service-connected left hip disability? 

(b)  Is it as least as likely as not (50 percent or greater probability) that a lumbar spine disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected left hip disability? 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A complete rationale must be given for all opinions and conclusions expressed.  The rationale should address any relevant medical opinions of record, to include the various letters (dated in May 2008, May 2010, April 2012 and June 2014) from the Veteran's private chiropractor, Dr.  
B. W.

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




